Citation Nr: 1135021	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  08-18 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for cancer of the left parotid gland for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from July 1950 to August 1972.  The Veteran died in April 2006.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") on November 23, 2010, which vacated a May 2010 Board decision and remanded the case for additional development.  The issues on appeal initially arose from a July 2007 rating decision by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the claim was subsequently transferred to the Des Moines, Iowa, VARO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for cancer of the left parotid gland for accrued benefits purposes is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the issue addressed in this decision has been obtained.  

2.  Coronary artery disease is shown to have materially contributed to the cause of the Veteran's death; his coronary artery disease is presumed to have been incurred as a result of herbicide exposure during service in the Republic of Vietnam.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (effective before and after August 31, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled by information provided to the appellant by correspondence dated in July 2006 and June 2009.  Those letters notified her of VA's responsibilities in obtaining information to assist in completing her claims and identified her duties in obtaining information and evidence to substantiate the claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court noted that, in general, 38 U.S.C.A. § 5103(a) notice involving claims for entitlement to dependency and indemnity compensation (DIC) benefits must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Adequate notice in this case was provided in June 2009 and the service connection for the cause of the Veteran's death issue was subsequently readjudicated in a February 2010 supplemental statement of the case.  

The notice requirements pertinent to this issue have been met and all identified and authorized records relevant to the matter have been requested or obtained.  Further attempts to obtain additional evidence would be futile.  The Board finds the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

VA regulations provide that certain disorders, including ischemic heart disease, associated with herbicide agent exposure in service may be presumed service connected.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (effective before and after August 31, 2010).  Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  Ischemic heart disease associated with herbicide agent exposure in service for VA presumptive service connection purposes is defined as including myocardial infarction, atherosclerotic cardiovascular disease, coronary artery disease, coronary spasm, and coronary bypass surgery, but not hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2010).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).

Based upon the evidence of record, the Board finds that the Veteran's coronary artery disease is presumed to have been incurred in service as a result of herbicide exposure during service in the Republic of Vietnam.  Records show the Veteran served in Vietnam from September 1968 to September 1969 and from April 1970 to April 1971.  It is presumed that he was exposed to herbicide agents during that service.  

The medical evidence of record includes diagnoses of coronary artery disease and congestive heart failure.  The Veteran's death certificate shows he died in April 2006 and reported mucoepidermoid carcinoma of the parotid gland as the immediate cause of death with other significant conditions listed as contributing to death including coronary artery disease. 

The Board finds that the medical evidence demonstrates the Veteran had coronary artery disease and that there is no indication that he was not exposed to herbicide agents or that his heart disease was otherwise incurred.  Therefore, entitlement to service connection for the cause of the Veteran death must be allowed.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.


REMAND

A review of the record shows the appellant was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate her remaining claim of entitlement to service connection for cancer of the left parotid gland for accrued benefits purposes.  The Board finds, however, that additional development is required.  

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, a review of the record shows that the Court vacated the Board's May 2010 decision including as to the issue of entitlement to service connection for cancer of the left parotid gland for accrued benefits purposes.  It was specifically noted that the Board had failed to address the contention that the Veteran's cancer of the parotid gland was related to Agent Orange exposure in service.  Subsequently, the appellant's attorney submitted a copy of a private medical opinion dated in July 2011 which opined that the Veteran's parotid tumor excised in 1971 developed as a result of ionizing radiation exposure or Agent Orange exposure and had recurred as a transformed, high grade malignancy.  It is significant to note, however, that the July 2011 opinion did not acknowledge or address the pertinent medical evidence showing that computerized tomography (CT) scans in July 2004 and March 2005 revealed no parotid lesion.  

The Board notes that service treatment records show the Veteran underwent excision of a left parotid tumor in July 1971.  Service records show he was exposed to ionizing radiation during periods from October 1961 to September 1964 and from June 1965 to July 1967.  He had service in the Republic of Vietnam from September 1968 to September 1969 and from April 1970 to April 1971 and it may presumed that he was exposed to certain herbicides, including Agent Orange.  

The evidence of record also includes a May 2005 letter from S.F., M.D., noting that the Veteran died at 76 years of age due to the metastatic spread of a tumor developing in his left parotid gland.  He indicated that the pathology of the lesion revealed it to be either a mucoepidermoid carcinoma or adenocarcinoma and found there was a very probable relationship between the Veteran's tumor and his exposure to ionizing radiation during military service.  In a March 2006 letter Dr. S.F. noted that the Veteran's daughters had bought to his attention that the Veteran's parotid tumor may have had some relationship to radiation exposure and/or Agent Orange exposure.  A November 2006 VA medical opinion, however, found that the parotid gland cancer which caused the Veteran's death was not a result of the benign parotid gland tumor that had been removed in 1971.  The examiner noted, however, that the Veteran's benign parotid gland tumor in service and his post-service malignant parotid gland cancer were likely the result of ionizing radiation exposure, as both benign and malignant parotid tumors are increased in persons exposed to ionizing radiation.  

Thereafter, the Compensation and Pension Service section ("C&P") of VA's Veterans Benefits Administration ("VBA") found the Veteran's DD Form 1141 (Record of Exposure to Ionizing Radiation) demonstrated an accumulated total dose of "0.229 rep, rad, or r" during his period of service and requested that VA's Under Secretary for Health review the Veteran's available records and prepare a radiation dose estimate and a medical opinion addressing the likelihood as to whether the Veteran's parotid gland carcinoma resulted from exposure to radiation in service.  In response to the request an advisory medical opinion from VA's Chief of Public Health and Environmental Hazards Office was provided which noted that the salivary gland was considered to have a comparatively high susceptibility to radiation-induced cancer.  He indicated that based upon a review of the Veteran's DD 1141 form, it was estimated that he was exposed to a dose of ionizing radiation during his military service of 0.229 rep, rad, or r.  Utilizing the Interactive Radioepidemiological Program ("IREP") of the National Institute for Occupational Safety and Health ("NIOSH"), the doctor calculated a 99-percentile value for the probability of causation of 0.10 percent.  Based upon this information, the doctor opined that it was unlikely that the Veteran's parotid gland carcinoma could be attributed to his occupational exposure to ionizing radiation in service.  

In January 2010, the Director of VA's Radiation and Physical Exposures division of VA's Health Administration ("VHA") prepared a memorandum advisory medical opinion and "summed" the Veteran's radiation dose exposures in service as a total dose of "0.291 rem during his time in service."  The Director calculated a 99-percentile value for the probability of causation of 0.13 percent that the Veteran's exposure to ionizing radiation in service was responsible for his parotid cancer.  It was the Director's opinion that it was unlikely that the cancer of the left parotid gland could be attributed to exposure to ionizing radiation during military service. VBA's Director of C&P Service subsequently provided an advisory medical opinion which found that there was no reasonable possibility that the Veteran's cancer of the left parotid gland resulted from exposure to radiation in service.  In light of the conflicting medical opinions of record, the Board finds further development is required.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be reviewed by a VA otolaryngologist (head/neck specialty, if available) or ear, nose, and throat specialist for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that his mucoepidermoid carcinoma of the parotid developed as a result of a left parotid tumor excised in July 1971 or developed otherwise as a result of active service to include herbicide exposure during service in the Republic of Vietnam.  The examiner must address the significance, if any, of the private medical records which note CT scans in July 2004 and March 2005 revealed no parotid lesion and address the specific findings of the July 2011 private medical opinion.

Opinions should be provided based upon a review of the medical evidence of record and sound medical principles.  A complete rationale for all opinions expressed should be set forth in the examination report.

2.  After completion of the above and any additional development deemed necessary, the RO should review the issue remaining on appeal.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the appellant and her attorney should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


